RICE, J.,
Concurring. — I concur in the conclusion reached. I think, however, that the demurrer to respondent’s second cause of action as set out in the complaint should have been sustained. The only allegation that could in any way be considered as stating damages, which resulted from the alleged fraudulent representations, is that by reason thereof “plaintiff was induced to agree in writing to buy said premises and agree to pay therefor the sum of $14,400.” There is no allegation of the actual value of the premises, nor any allegation from which it is possible to infer that any damage resulted to the respondent by reason of the facts alleged in the second cause of action. For a similar reason, the item of $250 for expense should be deducted from the verdict. This item was not allowed as punitive or exemplary damages, and must have been allowed by the jury as special damages. Special damages must be pleaded. Nowhere in the complaint is there any allegation as to the item for attorney’s fees for which a verdict was rendered by the jury.